Name: 2011/303/EU: Commission Implementing Decision of 20Ã May 2011 authorising methods for grading pig carcasses in the Netherlands (notified under document C(2011) 3427)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  animal product;  Europe;  economic analysis
 Date Published: 2011-05-24

 24.5.2011 EN Official Journal of the European Union L 136/95 COMMISSION IMPLEMENTING DECISION of 20 May 2011 authorising methods for grading pig carcasses in the Netherlands (notified under document C(2011) 3427) (Only the Dutch text is authentic) (2011/303/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) Point 1 of Section B.IV of Annex V to Regulation (EC) No 1234/2007 provides that, for the classification of pig carcasses, the lean-meat content has to be assessed by means of grading methods authorised by the Commission, which methods may only be statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcass. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (2). (2) By Decision 2005/627/EC (3), the Commission authorised the use of two methods for grading pig carcasses in the Netherlands. (3) Due to technical adaptations and the fact that a change in the Dutch pig population is foreseen as castrated males are expected to be absent in the near future, the Netherlands has requested the Commission to authorise three methods for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which those methods are based, the results of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. (4) Examination of that request has revealed that the conditions for authorising those grading methods are fulfilled. Those grading methods should therefore be authorised in the Netherlands. (5) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Decision. (6) For reasons of clarity and legal certainty, Decision 2005/627/EC should be repealed. (7) In view of the technical circumstances while introducing new devices and new equations, the methods for grading pig carcasses authorised under this Decision should apply from 3 October 2011. (8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex V to Regulation (EC) No 1234/2007 in the Netherlands:  the Hennessy Grading Probe (HGP 7) apparatus and the assessment methods related thereto, details of which are given in Part 1 of the Annex,  the Capteur Gras/Maigre  Sydel (CGM) apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex,  the CSB Image-Meater (CSB) apparatus and the assessment methods related thereto, details of which are given in Part 3 of the Annex. Article 2 Modifications of the authorised apparatus or assessment methods shall not be allowed, unless those modifications are explicitly authorised by Commission Decision. Article 3 Decision 2005/627/EC is repealed. Article 4 This Decision shall apply from 3 October 2011. Article 5 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 20 May 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 337, 16.12.2008, p. 3. (3) OJ L 224, 30.8.2005, p. 17. ANNEX METHODS FOR GRADING PIG CARCASSES IN THE NETHERLANDS PART 1 Hennessy Grading Probe (HGP 7) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Hennessy Grading Probe (HGP 7). 2. The apparatus shall be equipped with a probe of 5,95 mm diameter (and have abutting 6,3 mm of blade on either side of the probe at its head) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 mm. The results of the measurements shall be converted into estimated lean-meat content by means of the HGP 7 itself as well as a computer linked to it. 3. The lean-meat content of the carcass shall be calculated according to the following formula: LMP = 65,92  0,6337 * Fat + 0,0446 * Muscle where: LMP = the estimated percentage of lean meat in the carcass, Fat = the HGP7 fat depth measurement (including rind) in millimetres, as measured at the third to fourth rib from last rib position, 6 centimetres from the dorsal midline, Muscle = the HGP7 muscle depth measurement (including rind) in millimetres, as measured at the same time and in the same place as Fat. This formula shall be valid for carcasses weighing between 73,5 and 107,5 kilograms. PART 2 Capteur Gras/Maigre  Sydel (CGM) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Capteur Gras/Maigre  Sydel (CGM). 2. The apparatus shall be equipped with a high-definition Sydel probe 8 mm in diameter, a light-emitting infra-red diode (Honeywell) and two light sensors (Honeywell). The operating distance shall be between 0 and 95 mm. The results of the measurements shall be converted into estimated lean-meat content by the CGM itself. 3. The lean-meat content of carcasses shall be calculated using the following formula: LMP = 66,86  0,6549 * Fat + 0,0207 * Muscle where: LMP = the estimated percentage of lean meat in the carcass, Fat = the CGM fat depth measurement (including rind) in millimetres, as measured at the third to fourth rib from last rib position, 6 centimetres from the dorsal midline, Muscle = the CGM muscle depth measurement (including rind) in millimetres, as measured at the same time and in the same place as Fat. This formula shall be valid for carcasses weighing between 73,5 and 107,5 kilograms. PART 3 CSB Image-Meater (CSB) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as CSB Image-Meater (CSB). 2. The CSB Image-Meater consists in particular of a video camera, a PC equipped with an image-analysis card, a screen, a printer, a command mechanism, a rate mechanism and interfaces. The Image-Meater variables (16) are all measured at the split line in the ham area (around M. gluteus medius): The results of the measurements shall be converted into estimates of the percentage of lean meat by using a computer. 3. The lean-meat content of carcasses shall be calculated according to the following formula: LMP = 65,2212  0,2741 S + 0,0160 F  0,0302 ML  0,2648 MS + 0,0831 MF  0,1002 WL  0,0509 WaS + 0,0172 WaF  0,0169 WbS + 0,0006 WbF + 0,0341 WcS  0,0097 WcF + 0,0223 WdS  0,0008 WdF + 0,0132 ES  0,0124 IS, where the 16 objective CSB measurements, taken at the split line, are: LMP = the estimated percentage of lean meat in the carcass, S = fat depth, minimal fat depth over muscle gluteus medius (mm), F = muscle depth, minimal muscle depth between anterior extremity of muscle gluteus medius and the dorsal part of the medullar canal (mm), ML = length of muscle gluteus medius (mm), MS = mean bacon width below muscle gluteus medius (mm), MF = mean lean-meat width below muscle gluteus medius (mm), WL = mean length of vertebrae including spinal discs (mm), Wa,b,c,dS = mean bacon width below 1st measured vertebra (a) and three other vertebrae (b, c, d) (mm), Wa,b,c,dF = mean lean-meat width below 1st measured vertebra (a), and three other vertebrae (b, c, d) (mm), ES = mean external bacon width above the four measured vertebrae (mm), IS = mean internal bacon width above the four measured vertebrae (mm). 4. The measuring points are described in Part II of the Protocol presented to the Commission by the Netherlands in accordance with Article 23(4) of Regulation (EC) No 1249/2008. This formula shall be valid for carcasses weighing between 73,5 and 107,5 kilograms.